PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Neuhaus, Bradley
Application No. 16/024,595
Filed: 29 Jun 2018
For: COLLAPSIBLE SUIT JACKET WITH INTEGRATED CONCEALED POCKET

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed November 10, 2020 under 37 CFR 1.181 to withdraw the holding of abandonment.

The petition to withdraw the holding of abandonment is GRANTED.

The application was held abandoned for failure to file a timely response to the non-Final Office Action mailed April 17, 2020, which set a three (3) month shortened period for reply.  The instant petition and this decision precede the mailing of the Notice of Abandonment.  

Petitioner asserts that a proper response in the form of an amendment and a three month extension of time, bearing a certificate of mail was timely filed on October 15, 2020.

A review of the record reveals receipt of the extension of time but does not reveal that the response was received however, the evidence submitted corroborates a timely response to the non-Final Office Action. 

Accordingly, the holding of abandonment is withdrawn and the Notice of Abandonment is vacated. No petition fee is due and none has been charged.

This matter is being referred to Technology Center 3649 for appropriate action on the amendment filed October 15, 2020 and received November 10, 2020 with the instant petition.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 						
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET